Case 1:21-bk-10199-NWW   Doc 42 Filed 06/05/21 Entered 06/05/21 00:57:23   Desc
                         Main Document    Page 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF TENNESSEE
                           SOUTHERN DIVISION

IN RE:                             : Case No. 1:21-bk-10199-NWW

JANIS DIANE PIERCE,                : Chapter 7

      Debtor.                      :

: : : : : : : : : : : : : : : : : : : : : : : : : : : : : : : :

                    RESPONSE TO TRANSCRIPT REQUEST

      Notice is hereby given that in response to Request for

Transcript of the hearing held on June 3, 2021 in the above-

captioned matter, an official transcript will be filed by

June 11, 2021.

                                   /s/ JANICE RUSSELL
                                   Transcriber
                                   1418 Red Fox Circle
                                   Severance, Colorado 80550
                                   (757) 422-9089
                                   trussell31@tdsmail.com

                                   June 4, 2021
                                             Date
